DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 13, 2021.
Applicant's election with traverse of Group I in the reply filed on September 13, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because the claims are drawn to separate classification (B23Q vs B29C classification) as recited in the restriction filed on July 16, 2021.  Furthermore, the search strategy performed for the claims would require different queries as the apparatus claims are drawn merely to a fixture and the process claims are drawn to a method of forming the fixture using a computer file thus requiring different search queries.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8, 9, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Rell et al. US 2014/0197587.

    PNG
    media_image1.png
    358
    374
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    337
    313
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    456
    438
    media_image3.png
    Greyscale

As for claims 1 and 16, O’Rell discloses a fixture (30) comprising: a workpiece interface (34) shaped to receive and secure a target portion of a workpiece (32); and a base (bottom surface, see Fig. 9) having a second interface (socket holes, projection, see Figs. 9 and 10) capable of being securely coupled to a clamping system.
As for claims 2 and 17, O’Rell discloses wherein the base has a bottom face, the fixture further comprising a plurality of cavities in the bottom face (see Fig. 10), the plurality of cavities arranged in a pattern (see fig. 9) capable of matching a corresponding pattern of dowels on a storage plate.  The storage plate is not considered part of the claimed invention merely the environment in which the fixture is utilized in.
As for claim 4, O’Rell discloses wherein a first set of base features (protrusions, see figs. 9 and 10), which first set of base features is capable of interlocking with a counterpart feature on a robotic gripper; and a second set of base features (cavities, see Figs. 9 and 10) which second set of base features is capable of interlocking with counterpart jaw reference features of a clamp, wherein the first set of base features is not identical to the second set of base features.
As for claim 5, O’Rell discloses further comprising base features (see Figs. 9 and 10), which base features are capable of interlocking with counterpart features on a robotic gripper, and the same base features are capable of interlocking with counterpart jaw reference features of a clamp.
As for claims 6 and 19, O’Rell discloses wherein the workpiece interface (34) is shaped and sized, relative to the target portion (44) of the workpiece (32), to provide compressive force (clamping via 78) on the target portion of the workpiece when the workpiece is disposed in the workpiece interface.
As for claim 8, O’Rell discloses wherein the workpiece interface (34) has a contour that is complementary to the shape of the target portion of a workpiece (see Fig. 2).
As for claims 9 and 20, O’Rell discloses wherein the workpiece interface has one or more of the following properties: the workpiece interface is shaped and sized, relative to the target portion of the workpiece, to provide a compressive force on the target portion of the workpiece when the workpiece is disposed in the first interface and the workpiece interface has a contour that is complementary to the shape of the target portion of a workpiece; and wherein the base has one or more of the following features: the base has a bottom face, the fixture further comprising a plurality of cavities in the bottom face, the plurality of cavities arranged in a pattern capable of matching a corresponding pattern of dowels on a storage plate.
Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Rell et al. US 2014/0197587 in view of Tyler US 2010/0018365.
O’Rell discloses all the limitations as recited above but does not specify wherein a plurality of base magnets coupled to the base arranged in a pattern to match a corresponding pattern of storage magnets arranged on a storage plate.  However, the .
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Rell et al. US 2014/0197587 in view of Stevens et al. US 5137243
As for claim 7, O’Rell discloses all the limitations as recited above but does not specify wherein the workpiece interface comprises thermoplastic.  However, the use of thermoplastic to construct a workholder for gripping a workpiece is well known in the art as evidence by Stevens who teaches work holding device for a workpiece having a tapered section wherein the holding device is formed from a polymeric thermoplastic resin (col. 4, lines 5-14).  It thus would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the material of O’Rell to a thermoplastic as taught by Stevens in order to provide a relatively rigid and stiff material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723